Mr. Justice Snyder
with whom Mr. Justice Marrero concurs,
dissenting.
I am unable to agree with the majority opinion. I concede arguendo that the asthma of the workman was aggravated over a period of time by the conditions under which he worked. His illness was therefore caused by his wor,k. But our Act does not make compensable every illness resulting from the work of the employee. Our Act provides for compensation only if in the course of his employment he was either injured in an accident or contracted one of the occupational diseases listed in the Act.
The difficulty in this case stems from the fact that the Legislature has not made asthma an occupational disease. The majority opinion gets around this difficulty by finding that an “accident” occurred in this case. In doing so, they have given that word a meaning that I have never before attributed to it. The net effect is that we now have a new *597occupational disease — asthma—written into our statute by this Court.
I do not hazard a guess as to where the court will draw the line in future cases. To me the rationale of this case compels us to hold in future cases that all diseases traceable to the work of the employer are compensable on the theory of “an accident”, despite the fact that they are not included in the list of occupational diseases established by the Legislature.
Under the guise of liberal interpretation, this Court has converted our statute, which is entitled “Workmen’s Accident Compensation Act”, into a health and life insurance statute. I believe in that kind of insurance. I wish every workman in Puerto Rico were covered by such insurance. But we have no right to invade the function of the Legislature and to provide for health insurance when the Legislature has seen fit to provide only for accident insurance.
We all have some humanitarian instincts, although perhaps in varying degrees. I would like to yield to my sympathy for this workman who contracted asthma as a result of his employment. But the Legislature has not provided for his case. Nor has the State Fund collected premiums from employers’ for this type of coverage. For all I know we may be opening the door to .a flood of cases based on this or a similar theory. If the Fund is to avoid bankruptcy, it must raise its premiums to administer an Act which has been metamorphosed by judicial fiat. In the end the community as a whole through increased premiums will pay for the broadening by this Court of our Act to include, under the theory of accident, occupational diseases not listed in our Act. I do not object to this result. But I find nothing in the statute on which it could be properly based. Cf. Quintero v. Industrial Commission, 67 P.R.R. 902.
I always find it profitable to read cases from other jurisdictions. But some of the cases on this point were decided under statutes which only require “injury” to the workman *598rather than an “accident”. Horovitz on Workman’s Compensation, p. 84 et seq. And others are in agreement with my view. See, for example, Gabbard v. Proctor & Gamble Defense Corporation, 201 S. W. 2d 651 (Tenn., 1947). On final analysis, the important thing for us is not what other courts have said, but what the Legislature of Puerto Rico, with local conditions in mind, meant by the language it used.
This Court fell into a similar error in Atiles v. Industrial Comm., 66 P.R.R. 744, in which I did not participate. That case should therefore be reversed.1
I would reverse the order of the Industrial Commission and enter a judgment dismissing the petition of the workman.